Case 2:20-cv-00799 Document 1 Filed 12/11/20 Page 1 of 44 PageID #: 1




                                                          2:20-cv-00799
Case 2:20-cv-00799 Document 1 Filed 12/11/20 Page 2 of 44 PageID #: 2
Case 2:20-cv-00799 Document 1 Filed 12/11/20 Page 3 of 44 PageID #: 3
Case 2:20-cv-00799 Document 1 Filed 12/11/20 Page 4 of 44 PageID #: 4
Case 2:20-cv-00799 Document 1 Filed 12/11/20 Page 5 of 44 PageID #: 5
Case 2:20-cv-00799 Document 1 Filed 12/11/20 Page 6 of 44 PageID #: 6
Case 2:20-cv-00799 Document 1 Filed 12/11/20 Page 7 of 44 PageID #: 7
Case 2:20-cv-00799 Document 1 Filed 12/11/20 Page 8 of 44 PageID #: 8
Case 2:20-cv-00799 Document 1 Filed 12/11/20 Page 9 of 44 PageID #: 9
Case 2:20-cv-00799 Document 1 Filed 12/11/20 Page 10 of 44 PageID #: 10
Case 2:20-cv-00799 Document 1 Filed 12/11/20 Page 11 of 44 PageID #: 11
Case 2:20-cv-00799 Document 1 Filed 12/11/20 Page 12 of 44 PageID #: 12
Case 2:20-cv-00799 Document 1 Filed 12/11/20 Page 13 of 44 PageID #: 13
Case 2:20-cv-00799 Document 1 Filed 12/11/20 Page 14 of 44 PageID #: 14
Case 2:20-cv-00799 Document 1 Filed 12/11/20 Page 15 of 44 PageID #: 15
Case 2:20-cv-00799 Document 1 Filed 12/11/20 Page 16 of 44 PageID #: 16
Case 2:20-cv-00799 Document 1 Filed 12/11/20 Page 17 of 44 PageID #: 17
Case 2:20-cv-00799 Document 1 Filed 12/11/20 Page 18 of 44 PageID #: 18
Case 2:20-cv-00799 Document 1 Filed 12/11/20 Page 19 of 44 PageID #: 19
Case 2:20-cv-00799 Document 1 Filed 12/11/20 Page 20 of 44 PageID #: 20
Case 2:20-cv-00799 Document 1 Filed 12/11/20 Page 21 of 44 PageID #: 21
Case 2:20-cv-00799 Document 1 Filed 12/11/20 Page 22 of 44 PageID #: 22
Case 2:20-cv-00799 Document 1 Filed 12/11/20 Page 23 of 44 PageID #: 23
Case 2:20-cv-00799 Document 1 Filed 12/11/20 Page 24 of 44 PageID #: 24
Case 2:20-cv-00799 Document 1 Filed 12/11/20 Page 25 of 44 PageID #: 25
Case 2:20-cv-00799 Document 1 Filed 12/11/20 Page 26 of 44 PageID #: 26
Case 2:20-cv-00799 Document 1 Filed 12/11/20 Page 27 of 44 PageID #: 27
Case 2:20-cv-00799 Document 1 Filed 12/11/20 Page 28 of 44 PageID #: 28
Case 2:20-cv-00799 Document 1 Filed 12/11/20 Page 29 of 44 PageID #: 29
Case 2:20-cv-00799 Document 1 Filed 12/11/20 Page 30 of 44 PageID #: 30
Case 2:20-cv-00799 Document 1 Filed 12/11/20 Page 31 of 44 PageID #: 31
Case 2:20-cv-00799 Document 1 Filed 12/11/20 Page 32 of 44 PageID #: 32
Case 2:20-cv-00799 Document 1 Filed 12/11/20 Page 33 of 44 PageID #: 33
Case 2:20-cv-00799 Document 1 Filed 12/11/20 Page 34 of 44 PageID #: 34
Case 2:20-cv-00799 Document 1 Filed 12/11/20 Page 35 of 44 PageID #: 35
Case 2:20-cv-00799 Document 1 Filed 12/11/20 Page 36 of 44 PageID #: 36
Case 2:20-cv-00799 Document 1 Filed 12/11/20 Page 37 of 44 PageID #: 37
Case 2:20-cv-00799 Document 1 Filed 12/11/20 Page 38 of 44 PageID #: 38
Case 2:20-cv-00799 Document 1 Filed 12/11/20 Page 39 of 44 PageID #: 39
Case 2:20-cv-00799 Document 1 Filed 12/11/20 Page 40 of 44 PageID #: 40
Case 2:20-cv-00799 Document 1 Filed 12/11/20 Page 41 of 44 PageID #: 41
Case 2:20-cv-00799 Document 1 Filed 12/11/20 Page 42 of 44 PageID #: 42
Case 2:20-cv-00799 Document 1 Filed 12/11/20 Page 43 of 44 PageID #: 43
Case 2:20-cv-00799 Document 1 Filed 12/11/20 Page 44 of 44 PageID #: 44
